DETAILED ACTION
Specification
The amendments to the specification are acceptable (p. 3 of Applicants’ reply) except for the Abstract which is addressed in the Examiner’s Amendment section below.

Response to Arguments
Applicants’ claim amendments and arguments in the reply filed on May 23, 2022 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) the objections to the drawings,
			(ii) the objections to the claims, and
 			(iii) the previous 35 U.S.C. 112, second paragraph rejections
which are hereby withdrawn by the Examiner.  

Applicants’ arguments have asserted that KOJIMA (JP2003/65266A) does not teach the amended limitation of Claim 1 of the circular arc radii (R, Figs. 1 and 2) of the concave parts (4(s)), that are arranged from a winding-start end part (2) of the spiral of said tip seal (1) toward a windingApplicants’ reply).  Thus, the former 35 U.S.C. 102 rejection of independent Claim 1 (paragraph #15 of the Non-Final Rejection having notification date of December 21, 2021) based on KOJIMA has been withdrawn.   

Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	 Authorization for this Examiner's amendment was given by Applicants’ representative James Costigan (Reg. No. #25,669) in a phone interview conducted on August 11, 2022. 

Applicants have agreed to further amend the amended Abstract in Applicants’ reply filed on May 23, 2022 as follows (i.e., removes the word “said” which is associated with claim language): 
			“where said tip seal 1 has a spiral shape…” (Abstract, lines 3 and 4) needs to read as 
			--    where the [[


Applicants have further agreed to amend the claims as follows (Claims 9-14 are directed to Group II having a different special technical feature than Group 1 elected by Applicants (Requirement for Restriction/Election having notification date of July 30, 2021 and Response to Election / Restriction filed on November 30, 2021):     

	In Claim 1 the element “a tip seal” (Claim 1, line 2) needs to read as
					-- the [[

--  2. (Currently Amended) The tip seal for the [[notched sliding surface (total area of the concave parts/(total area of the concave parts + real sliding area) x 100) is 5 to 45%.  –

--  4. (Currently Amended) The tip seal for the [[each [[

--  5. (Currently Amended) The tip seal for the [[
		the concave parts are arranged on the notched sliding surface separately in a length direction from the [[the [[
		an opening length of each concave part is I to 20% of a total length of the tip seal obtained by measuring the total length of a center line of the tip seal, [[
		a portion between adjacent concave parts is a part of the notched sliding surface.  –

--  6. (Currently Amended) The tip seal for the [[

--  7. (Currently Amended): The tip seal for the [[notched sliding surface at equal intervals.  --

--  9.  (Canceled)  --

--  10.  (Canceled)  --

--  11.  (Canceled)  --

--  12.  (Canceled)  --

--  13.  (Canceled)  --

--  14.  (Canceled)  --.

--  15. (Currently Amended): The tip seal for the [[

	This application is now in condition for allowance.

Allowable Subject Matter
Claims 1-2, 4-7, and 15 are pending and allowed.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			Independent Claim 1 taken either individually or in combination with other prior art of record fails to teach or render obvious Applicants’ tip seal for a scroll compressor as claimed including   
				“circular arc radii (R, Figs. 1 and 2) of the concave parts (4(s)), that are arranged from a winding-start end part (2) of the spiral of said tip seal (1) toward a winding.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746	
Thursday August 11, 2022
	
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746